IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                      NO. PD-1669-14


                        ERIC JARROD WILLIAMS, Appellant

                                             v.

                                 THE STATE OF TEXAS

                      ORDER PURSUANT TO TEXAS RULES OF
                        APPELLATE PROCEDURE RULE 9.10


       Per curiam.

                                          ORDER

       This cause is before this Court on petition for discretionary review from the 14 th

Court of Appeals case number 14-13-00650-CR, trial court case number A-080508-R in

the 128th District Court of Orange County.

       The Clerk of this Court has discovered sensitive data in the record, namely: the

name of the complainant who was a minor TEX . CODE CRIM . PROC. art 57.02(h). T EX. R. A PP.

P. Rule 9.10(a). Pursuant to Texas Rule of Appellate Procedure 9.10, the Clerk sought a

ruling from the Court and thereafter notified the parties. The Court now orders the Clerk
                                                                           Rule 9.10 Order - 2

of this Court to redact or seal the discovered sensitive data from the records identified and

listed below. The Court further orders the trial court clerk, the clerk of the court of

appeals, or any entity or individual possessing the following documents to redact or seal

the documents pursuant to this order:

       1.     Clerk’s Record

       2.     Reporter’s Record

       3.     Appellant’s Brief (filed in the court of Appeals)

       4.     Appellant’s motion for rehearing (filed in the court of Appeals)

       5.     Appellant’s Pro Se Petition for Discretionary Review (filed in the Court of
              Criminal Appeals)


Filed: May 27, 2015

Do not publish